Title: To James Madison from Fulwar Skipwith, 14 March 1802
From: Skipwith, Fulwar
To: Madison, James


					
						Sir,
						Commercial Agency of the United States of America, at Paris, March 14 1802
					
					Since Mr. Livingston’s arrival at Paris, I have not had the honor of writing to you, having 

been in communication with him, concerning the Claims of our fellow-citizens, against this 

Government, and having had nothing within the Sphere of my Office interesting to impart. 

Respecting those Claims, I here submit two separate Statements, the first comprehending, under 

different heads, such as were committed to my charge, whilst in the office of Consul General, and 

those, which you will observe are few, that have been intrusted to me, since my coming to the 

place of Commercial Agent. The second Statement exhibits, with remarks on the Papers wanting 

those that cannot be prosecuted untill the necessary Documents shall be sent forward. All of the 

first Class are now before the Commission of Comptabilité, for the Purpose of being revised and 

liquidated. This Board has been some time since instituted by the Government for the special 

purposes of revising and settling all individual Claims; but its powers only extend to giving 

Certificates of liquidation, which are afterwards subject to the Inspection and Controul of the 

Government, and if thereby confirmed, must be ordanuanced for payment, by the respective 

ministerial Departments, thro’ which they have passed. This same Commission is not authorized to 

include Interest, and consequently grants a Certificate of the Principal alone. The interest however I 

have calculated in all the accounts I have rendered, and shall not cease to demand to the day of 

payment, tho’ it is, and has been the rule of all the powers that have governed, since the beginning 

of the Revolution, to preclude interest on all Claims of Foreigners, even in the Case of Treasury Bills 

protested for non-payment.
					Notwithstanding Mr. Livingston’s able, zealous and unremitting Efforts to obtain of this 

Governt. some arrangement for the relief of our Suffering Claimants, I despair of the Success. I am 

but too well satisfied that he will not find in the Governt. either the intention or disposition of 

rendering Justice on the score of my Countrymen’s Claims. Under this impression and the additional 

circumstance of their being but few additional duties for me to perform, I contemplate my long, 

ardent desire of paying my friends in Virginia a visit, and with a view of embarking early in the 

summer, I have communicated my project to the Minister who does not disapprove of it. The 

very indifferent state of my health, and the Advice of my physician render me the more disposed to 

perform this journey, and as it will be in my power to leave both my Office and Agency-business in 

the hands of Mr. Ths. Melvill junior, a very enlightened and respectable Citizen of the United 

States, whose fitness, in every point of view, I consider as peculiarly intitling him to the Trust, I feel 

persuaded that the measure will be approved by the President, and I Know it will be by the 

Opinions of all here.
					
						Fulwar Skipwith
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
